DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 08/31/2022, with respect to the 112(a) and 112(b) rejections of Claims 1-5, 8, 13 and 24-29 have been fully considered and are persuasive.  The 112(a) and 112(b) rejections of Claims 1-5, 8, 13 and 24-29 has been overcome. 
Applicant’s arguments, filed 08/31/2022, with respect to the drawing objection and specification objections regarding the claim verbiage in Claims 26-29 have been fully considered and are persuasive.  The drawing objection and specification objections regarding the claim verbiage in Claims 26-29 has been withdrawn. 

Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive. 
Regarding prior art LeGrand, III et al. (US 9334049, hereinafter: “LeGrand”), the Applicant’s position is that LeGrand does not disclose a hinge as claimed in Claim 1. The Applicant’s position is that the reference 112 of LeGrand is not a hinge but a motor which drives the shaft or mast 108 around the vertical axis of the mast 108 (Page 11-12 of the Applicant’s Remarks filed on 08/31/2022). The Applicant also discusses that “LeGrand does not specifically discuss the coupling between the shaft 108 and the blade 102. Therefore, those skilled in the art would not be able to presume the presence of a hinge therein… Also in an erroneous manner, the Examiner cites FIG 2 of LeGrand as disclosing the transverse articulation” (Page 12 of the Applicant’s Remarks filed on 08/31/2022). The Applicant further argues that “it is still unclear as to why, suddenly, from position 206 to position 208, the blade 102 becomes inclined towards the rear of the aerodyne and what the arrow indicates. It is realistic, the modification of the inclination cannot be due to a transverse axis but likely by maneuvering the shaft 108” (Page 14 of the Applicant’s Remarks filed on 08/31/2022). 
The Examiner has fully considered the Applicant’s position, However, respectfully disagrees. The Applicant is correct that the reference 112 of LeGrand is a motor; however, the single-blade rotor 102 is attached to the motor such that the single-blade rotor is able to pivot about the common longitudinal axis (i.e. the mast axis) and also pivot about a transverse axis perpendicular to the mast axis. The motor 112 of LeGrand is capable of functioning as a hinge and allowing the movement of the single-blade rotor to pivot about the mast and also pivot about the transverse axis perpendicular to the mast axis. Since the current presentation of the claims do not disclose any additional structural requirements to the claimed hinge, the motor 112 of LeGrand meets the limitation of the currently claimed hinge as it functions as disclosed in the Applicant’s claims. 
Claim Objections
Claim 29 is objected to because of the following informalities:  
Regarding Claim 29, the claim verbiage “a flyweight coupled to said element and moved by centrifugal force in such a manner that flyweight, when said rotor is rotating, disengages and the spring when the rotor is stopped, engages the male and female elements” should be changed to -- a flyweight coupled to said element and moved by centrifugal force in such a manner that said flyweight, when said rotor is rotating, disengages and the spring, when the rotor is stopped, engages the male and female elements—for the claim language clarity. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 29 recites the limitation “said element" in Line 5.  It is unclear if the aforementioned said element is regarding the male element or the female element. Furthermore, it is unclear which element the flyweight is coupled to. Based on the Applicant’s specification, the flyweight may be coupled to the male element (i.e. sliding bolt 85b, page 23 of the Applicant’s Specification). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8 and 27-28, are rejected under 35 U.S.C. 103 as being unpatentable over LeGrand, III et al. (US 9334049, hereinafter: “LeGrand”) in view of Capanna (US 6340133).
In reference to Claim 1
LeGrand discloses:
A rotor for a hybrid aerodyne (200, 400, 500) having a fuselage (“fuselage”, Col. 8, ll. 1-4; 45-48) with a roll axis (roll axis of the aerodyne 200, 400, 500) and provided with a fixed wing (202, 404, 502) and a rotary wing (102, 502, 504) suitable for being held stationary in cruising flight of the aerodyne, the rotor having a radius R and being configured for producing lift by rotating around a mast axis (axis of rotation about 108) during a stage of vertical flight and for being held stationary and stored longitudinally during a stage of cruising flight (“FIG. 1B depicts the single blade propeller 102 in the horizontal flight configuration at the completion of the transition. In such a configuration, the second propulsion system may establish the aircraft in horizontal flight, thereby producing apparent wind. The single blade propeller 102 may weathervane in the wind, coming to a stop with the aerodynamic blade oriented away from the direction of travel. The single blade propeller 102 may remain in the weathervaned position until motor 112 reengages, and aerodynamic blade 104 begins to rotate again,” Col. 4, ll. 23-35), the rotor being of the type comprising at least one single-blade (102, 502) with a counterweight (106) being rotatable around a rotor axis, said at least one single-blade comprising: 
an active blade (104) that generates the lift of the rotor during rotation (Col. 3, ll. 14-25); 
a first portion (see annotated Figure 1 of LeGrand) that carries said active blade (104) and that constitutes a connection between the active blade (104) and a rotor mast (108); and 
a second portion (see annotated Figure 1 of LeGrand) that carries said counterweight (106) and that constitutes a connection between the counterweight (106) and said rotor mast (108), 
said active blade (104) having a length along its span direction which is less than the radius R of the rotor; 
said first portion (see annotated Figure 1 of LeGrand) carrying the active blade (104) being a portion that is structurally rigid, 
said first portion (see annotated Figure 1 of LeGrand) carrying as an assembly the active blade (104) presenting a cross-section of aerodynamic profile having zero or almost zero lift when the rotor is in rotation, 
said first portion (“the first portion” as shown annotated Figure 1 of LeGrand) and said active blade (104) being constituted as an assembly,
wherein said assembly having a common longitudinal axis (longitudinal axis along the blade 102), is hinged about a transverse axis perpendicular to the mast axis, and to the common longitudinal axis, the transverse axis crossing said mast axis (axis of rotation about 108) (Fig. 1A-B); 
wherein the rotor comprises at least two of the at least one single-blade (102, 506) that are substantially identical and rotate in opposite directions (Fig. 5), (Col. 8, ll. 15-42; Fig. 5); and 
wherein during cruising flight, each single-blade is stopped and locked longitudinally in such a manner that the single-blades are aligned along an axis parallel to the roll axis of said fuselage (see position 210 in Fig. 2; Col. 5, ll. 40-51) and that the counterweight (106) of each single blade is oriented towards the front of the aerodyne and the active blade (104) is oriented towards the rear of the aerodyne, substantially in the direction of the roll axis of the aerodyne, and that, during vertical flight, the at least two of the single-blades (106, 506) rotate in opposite directions at an angular speed from an initial zero position, which is said longitudinally stopped position. (Col. 4, ll. 3-35).
LeGrand discloses each of the single-blade may be a variable speed (Col. 3, ll. 21-25); however, LeGrand does not explicitly discloses the single-blades rotate in opposite directions at the same angular speed from an initial zero position.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rotate the single-blades at the same angular speed from an initial zero position, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In this case, although LeGrand is silent regarding the single-blades rotating at the same angular speed, LeGrand discloses each of the single-blade may be a variable speed (Col. 3, ll. 21-25). From this, it is clear that LeGrand anticipated varying the angular speed of the single-blades, which demonstrate that the speed of the single blade is a result effective variable. Therefore, it would be reasonable to achieve the same angular speed for each of the single-blades as claimed.
	LeGrand discloses that each of the at least one single-blade (102, 506) rotate about a respective one of axes of rotation that are longitudinally spaced apart along an axis parallel to the roll axis of the fuselage (Fig. 5). In addition, LeGrand disclose that the single-blades can be mounted on various planes such as a plane on the fuselage and the number of single-blades can vary (“In other embodiments, the single blade propellers 506 may be mounted on a different plane than the primary propulsion system 502,” Col. 8, ll. 31-33; “each of the single blade propellers 506 is directly coupled to and driven by a motor 508. The motors 508 may be mounted on VTOL aircraft 500. In some embodiments, the motors 508 may be mounted inside the VTOL aircraft 500, for example, inside a wing and/or in a fuselage,” Col. 8, ll. 43-48; Fig. 5). 
	However, LeGrand is silent on the two of the at least one single-blade are longitudinally spaced apart along the roll axis of the fuselage. 
Capanna teaches a vertical take-off and landing aircraft comprising at least two single-blades (1) that are substantially identical and rotate about a respective one of axes of rotation that are longitudinally spaced apart along the roll axis of the fuselage (Col. 4, ll. 20-67; Fig. 1b, 2b, 5b, 6b).
Since LeGrand discloses that the number of single-blade can vary, and the location of the single-blades can vary as mentioned above (Col. 8, ll. 26-49), and Capanna teaches two single-blades (1) that are substantially identical and rotate about a respective one of axes of rotation that are longitudinally spaced apart along the roll axis of the fuselage (Col. 4, ll. 20-67; Fig. 1b, 2b, 5b, 6b), it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify the mount location the two single-blades of LeGrand by locating them longitudinally spaced apart along the roll axis of the fuselage as taught by Capanna for the purpose of mounting the blades on the fuselage of the aircraft longitudinally spaced apart to aid in controlling the vertical take-off and landing of the aircraft.


Examiner’s Note: The term hinge is interpreted as being “a jointed device or flexible piece on which a door, gate, shutter, lid, or other attached part turns, swings, or moves; or that on which something is based or depends; pivotal consideration or factor.” as defined by dictionary.com. Therefore, the motor (112) of LeGrand can be considered a hinge since it turns or moves the rotor blade (102, 506).  

    PNG
    media_image1.png
    947
    727
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 1A of LeGrand, III et al. (US 9334049).

In reference to Claim 2
LeGrand as modified by Capanna discloses:
The rotor according to claim 1. In addition, LeGrand discloses the length of the active blade (104) along its longitudinal axis lies in the range 50% to 70% of the radius R (Fig. 1A, 1B).
In reference to Claim 3
LeGrand as modified by Capanna discloses:
The rotor according to claim 1. In addition, LeGrand discloses said second portion (see annotated Figure 1 of LeGrand) carrying the counterweight (106) is substantially analogous to the first portion (see annotated Figure 1 of LeGrand) carrying the active blade (104) in that it is structurally rigid and of cross-section of aerodynamic profile presenting zero or almost zero lift when the rotor is in rotation (Col. 3, ll. 14-36; Fig. 1A, 1B).
In reference to Claim 4
LeGrand as modified by Capanna discloses:
The rotor according to claim 3. In addition, LeGrand discloses a length of the second portion (“the second portion” as shown in annotated Figure 1 of LeGrand) carrying the counterweight (106) along the common longitudinal axis (axis along 104) is substantially equal to a length of the first portion (“the first portion” as shown in annotated Figure 1 of LeGrand) carrying the active blade (104) (Fig. 1A, 1B).

In reference to Claim 5
LeGrand as modified by Capanna discloses:
The rotor according to claim 1. In addition, LeGrand discloses the second portion (“the second portion” as shown in annotated Figure 1 of LeGrand) carrying the counterweight (106) and the first portion (“the first portion” as shown in annotated Figure 1 of LeGrand) carrying the active blade (104) form a single continuous and rigid structure pivotally hinged about said transverse axis at said axis of rotation (axis of rotation along 108) of the rotor (Fig. 1A, 1B).
In reference to Claim 8
LeGrand as modified by Capanna discloses:
The rotor according to claim 1. In addition, LeGrand discloses the first and second portions (“the first and second portion” as shown in annotated Figure 1 of LeGrand), one (“the first portion” as shown in annotated Figure 1 of LeGrand) carrying the active blade (104) and the other (“the second portion” as shown in annotated Figure 1 of LeGrand) carrying the counterweight (106), are secured to each other and form a single structure that is both rigid and aerodynamically profiled so as to avoid generating aerodynamic lift in rotation, while also being hinged about the transverse axis intersecting exactly at the axis of rotation of the rotor. (Col. 3, ll. 14-36; Fig. 1A, 1B).
In reference to Claim 27
LeGrand as modified by Capanna discloses:
The rotor according to claim 1. In addition, LeGrand discloses a blade angle of the active blade is constant and fixed at a value offering maximum lift at a nominal speed of rotation of the rotor (“The single blade propellers 102 may be fixed or variable pitch propellers” Col. 6, ll. 1-2). 
In reference to Claim 28
LeGrand as modified by Capanna discloses:
The rotor according to claim 1, wherein said stopped position is locked longitudinally by a mechanical locking element that is capable of being masked in the fuselage of the aerodyne and arranged in such a manner, during cruising flight, to bear against at least one protuberance arranged on at least one of said first or second portions (“In some embodiments, the single blade propellers may be locked into a position throughout the 360 degree plane of travel, with a locking mechanism. The locking mechanism may include a pin, a screw, or any other device capable of locking a blade into a position. The locking mechanism may comprise an actuator to move the pin, screw or other locking device between a locked position and an unlocked position.” Col. 9, ll. 47-54). 


Claims 13 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over LeGrand, III et al. (US 9334049, hereinafter: “LeGrand”) in view of Capanna (US 6340133) as applied to claim 1 above, and further in view of Apkarian (US 20170233069).

In reference to Claim 13
LeGrand as modified by Capanna discloses:
The rotor according to Claim 1. In addition, LeGrand discloses a pitch of the active blades (104) of each of the at least two of the single-blades (102) is adjusted collectively only, for equipping the aerodyne in which roll and pitching movements are controlled by stabilization systems (“control management system”; Col. 7, ll. 4-11) (“406 flight control surface” Col. 8, ll. 9-14).(Col. 13, ll. 28-31) located at the ends of the fuselage (Fig. 4).
LeGrand as modified by Capanna is silent on rotors which are used for stabilization.
Apkarian teaches a vertical take-off and landings aircraft which utilizes rotors (192) as stabilization system to control roll and pitch movements [0086] (Fig. 5).

Based on the teaching of LeGrand and Apkarian, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify the stabilization system of LeGrand by replacing with the rotors for stabilization as taught by Apkarian for the purpose of stabilizing the vertical take-off and landing aircraft, in particular the pitch and roll movements of the aircraft.
In reference to Claim 24
LeGrand discloses:
A hybrid type aerodyne (200, 300, 400,0500), provided with the rotor (102, 504, 506) according to claim 1, for vertical flight, and with the fixed wing (“wing”, 404, four post wings on which the rotor 504 are disposed; Fig. 2-5), supported by the fuselage (“fuselage”, Col. 8, ll. 1-4; 45-48), and fitted with stabilizer systems (“control management system”; Col. 7, ll. 4-11) (“406 flight control surface” Col. 8, ll. 9-14) at the end(s) of the fuselage in order to control roll and pitching movements of the aerodyne, together with at least one propeller (202, 402, 502) for propelling the aerodyne during cruising flight (Fig. 2-5). (Col. 13, ll. 28-31).
LeGrand as modified by Capanna is silent on rotors which are used for stabilization.
Apkarian teaches a vertical take-off and landings aircraft which utilizes rotors (192) as stabilization system to control roll and pitch movements [0086] (Fig. 5).

Based on the teaching of LeGrand and Apkarian, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify the stabilization system of LeGrand by replacing with the rotors for stabilization as taught by Apkarian for the purpose of utilizing an alternative well-known structure used for stabilizing the vertical take-off and landing aircrafts.
In reference to Claim 25

LeGrand as modified by Capanna and Apkarian discloses:
The aerodyne according to claim 24. In addition, LeGrand as modified by Capanna and Apkarian rotors (192, Apkarian) of stabilization are used for controlling the pitch and roll of the aircraft ([0086], Fig. 5, Apkarian).
LeGrand as modified by Capanna and Apkarian is silent on each of the rotors of stabilization is made in substantially the same manner as a main vertical flight lift rotor, such that each of said rotors of stabilization is one single-blade with a counterweight. 

 The substitution of one known element, the single-blade rotors (102, LeGrand) for vertical flight as taught by LeGrand, for another, rotors (192, Apkarian) for stabilization, would have been obvious to one of ordinary skill in the art before the effective filing date of the invention made since the substitution of rotors (192, Apkarian) for the single-blade rotors (102, LeGrand) would be capable of yielding predictable results, namely controlling the movement of the aircraft such as roll and pitch movements. 



Claims 26 are rejected under 35 U.S.C. 103 as being unpatentable over LeGrand, III et al. (US 9334049, hereinafter: “LeGrand”) in view of Capanna (US 6340133) as applied to claim 1 above, and further in view of Lidak (US 6619585).

In reference to Claim 26
LeGrand as modified by Capanna discloses:

The rotor according to claim 1. In addition, LeGrand discloses the rotor (102) maybe variable pitch propeller (“The single blade propellers 102 may be fixed or variable pitch propellers. Variable pitch propellers enable adjustment of the pitch of the propeller blade to increase or decrease an amount of air moved by the propeller blade (and thus the resultant lift) during a rotation of the propeller. The variable pitch may also be configured to allow transition between a positive pitch and a negative pitch, which may reverse a direction of resultant thrust caused by rotation of the propeller,” Col. 6, ll. 1-9). 
However, LeGrand is silent on an angular pitch or blade angle of the active blade is controlled by a longitudinal shaft system held and mounted to turn about its own axis passing through said first portion, moving in rotation with the root of said active blade, and controlled by a pitch control rod connected to said longitudinal shaft system by a pitch lever.

Lidak teaches a single-blade rotor comprising an active portion (blade 8) and a second portion (12) having a counterweight (13) (Fig. 1). Lidak teaches an angular pitch or blade angle of the active blade is controlled by a longitudinal shaft system (14) held and mounted to turn about its own axis passing through said first portion, moving in rotation with the root of said active blade, and controlled by a pitch control rod (9) connected to said longitudinal shaft system by a pitch lever (10) (“the hub (1) of the rotor is joined to the support (14) of the blade (8) and made up of a vertical pair of plates (1a and 1b) symmetrical to the mast (7). The blade (8) is joined to the support (14) by a pitch hinge of known type, so that the blade can rotate around its longitudinal axis A--A, changing its geometrical pitch through joints and devices of known type, very similar to those generally used in helicopter rotors, applied to the pitch horn (9) of the blade, controlled by the rod (10)”, Col. 2, ll. 64-67) (Fig. 1-6).
Based on the teaching of LeGrand and JP ‘313, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify the single-blade rotor of LeGrand by incorporating the pitch system of JP ‘313 for the purpose of providing necessary components to construct the single-blade rotor of LeGrand into a variable-pitch propeller. 

Allowable Subject Matter
Claim 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 29, LeGrand discloses said stopped position is locked horizontally by means of at least a mechanical locking device (“In some embodiments, the single blade propellers may be locked into a position throughout the 360 degree plane of travel, with a locking mechanism. The locking mechanism may include a pin, a screw, or any other device capable of locking a blade into a position. The locking mechanism may comprise an actuator to move the pin, screw or other locking device between a locked position and an unlocked position.” Col. 9, ll. 47-54). 
However, LeGrand is silent on the stopping position is locked by means of at least a mechanical locking device having a male element supported by said rotor mast and engageable in a female element secured to said first portion, said male element being subjected to antagonist forces coming from a spring and a flyweight coupled to said element and moved by centrifugal force in such a manner that flyweight, when said rotor is rotating, disengages and the spring when the rotor is stopped, engages the male and female elements.
Mazet et al. (US 20070059175; hereinafter: “Mazet”) discloses rotorcraft rotor having a locking mechanism comprising a rod fitted with flyweights (164A) and return springs (35A) [0035-0039]. However, Mazet does not teach the rod (i.e. “male element”), with the flyweight, is attached to (i.e. supported by) the rotor mast and the female element is attached to (i.e. secured to) the first portion of the single-blade rotor as claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745